Citation Nr: 0312575	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision that denied service 
connection for PTSD.  


FINDINGS OF FACT

During service the veteran engaged in combat, and he 
experienced service stressors which led to his currently 
diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1952 to December 1953.  This included service in the infantry 
in Korea during the Korean War, and his decorations include 
the Combat Infantryman Badge.  His service medical records do 
not show a psychiatric disorder, and there is no evidence of 
such a disorder until many years after active duty.

In June 1997, the veteran filed a claim seeking service 
connection for PTSD.  In an April 1998 statement, he 
described service stressors including companions being killed 
when attacked while they were all out on patrol.

VA examinations for PTSD were conducted in July 1997 and 
October 1997.  Both of these examinations diagnosed senile 
dementia, and it was opined that the veteran did not have 
PTSD.  

An August 1997 letter from Cesar A. Reyes Laborde, M.D., a 
psychiatrist, opined that the veteran had PTSD directly 
related to traumatic events he experienced while in the Army.  
A follow-up letter from this doctor, dated in September 1998, 
noted that the veteran had been under his psychiatric care 
since July 1992.  The letter noted that the veteran was 
attending assisted therapy sessions on a monthly and bi-
monthly basis.  The letter also noted the veteran's history 
of being involved in heavy combat in which a friend was 
wounded.  The doctor opined that the veteran had PTSD 
attributable to his traumatic experience while in Korea.  

In June 2002, another VA examination for PTSD was conducted 
by a two physicians.  It was concluded that the veteran did 
not have PTSD.  He was diagnosed as having dementia.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical records have been 
obtained and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The evidence shows that during his active duty in the Army, 
the veteran engaged in combat in Korea.  His assertion of a 
service stressor is accepted.  The outcome of the case turns 
on whether there is an acceptable diagnosis of PTSD related 
to service.

VA examiners in recent years have diagnosed dementia and have 
opined that the veteran does not have PTSD.  On the other 
hand, the veteran's private psychiatrist (who has treated him 
for years) has found that he does have PTSD related to combat 
stressors.  The Board resolves reasonable doubt in favor of 
the combat veteran on the question of whether there is a 
valid PTSD diagnosis.  Accordingly, the Board finds the 
veteran has an acceptable medical diagnosis of PTSD, and such 
is due to a service stressor.

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

